﻿Please accept my sincere congratulations, Sir, on your election to the presidency of the forty-fifth session of the General Assembly. I wish you success and express my conviction that your able guidance will contribute significantly to the successful outcome of our work.
I should also like to thank Mr. Joseph Garba, President of the last session for his personal contribution to its efficient and fruitful work.
I take this opportunity to extend my greetings to the Secretary-General Mr. Peres de Cuellar, and to express our appreciation of, and high esteem for his efforts aimed at the achievement of tangible results from United Nations activities for the enhancement of its international prestige.
On behalf of my country, I should like whole-heartedly to welcome to the family of nations the Republic of Namibia and the Principality of Liechtenstein, whose accession to membership in the United Nations is yet another step towards the consolidation of our Organisation's universal character. 
It is both an honour and a pleasure for me to address this forum as the freely elected President of new and democratic Bulgaria, an honour because this event, at this historic moment, marks the return, well overdue, of a small and long-suffering nation to the community of free nations and sovereign democracies.
The current forty-fifth session is taking place in conditions of radical change in the world. We are witnessing a transition towards a new state of international relations. Rivalry and confrontation are giving way to dialogue and co-operation, to mutual understanding and reasonable compromise. There have been numerous manifestations of this trend lately. Noteworthy among the, is the growing frequency of the summit meetings between the United States and the Soviet Union, the recent declarations of the countries of the Warsaw Treaty and the North Atlantic Treaty Organisation (NATO), the constructive spirit of the all-European process in all its dimensions and the positive results of the efforts to resolve regional conflicts.
What 1990 will be remembered for are the democratic revolutions in Eastern European this has indeed been the year of Eastern Europe. Hungary, East Germany, and Czechoslovakia abandoned their Communist system and entered on the road of democracy. My own country, too, has a place in this process. Albeit slower than others, Bulgaria is also undergoing deep democratic changes which irreversibly break it away from communism.
There does however appear to exist a prejudiced view that changes in Bulgaria are sporadic or at least not as thorough as in some other States. I should, therefore, like to outline to this prestigious international forum my nation's struggle for freedom and democracy. 
The fight against the communist system started during the regime of Todor Zhivkov. Two years before the dictator's fall from power there emerged independent associations championing human rights, ecological issues, associations of intellectuals and so forth. The regime's attempts to quell or discredit them proved futile. These independent associations were the first forms of organised opposition against the totalitarian Communist system.
Todor Zhivkov's fall from power on 10 November 1989 brought about the start of a new stage in the development of the democratic opposition in Bulgaria and of the democratic process in general. The Union of Democratic Forces, which now unites 15 political parties and organisations, was established only a month later. I should like to emphasise, though, that many former members of the Communist Party have also joined the Union of Democratic Forces. The establishment of the Union of Democratic Forces uniting the main opposition parties and organisations has turned the opposition into a major political force which the ruling party had to reckon with. The scores of mass anti-Communist rallies organised by the Union of Democratic Forces in towns and villages during the winter and spring of 1990 broke the ice of fear. The people raised their voice demanding, "Down with communism”. After taking over the country's streets and squares, the opposition forced the Communist Parliament to revoke article 1 of the Constitution which had guaranteed the Communist Party's leading role.
As a result of the popular pressure, the opposition forced the authorities to agree to hold the round-table negotiations on some of the most important aspects of the country's political system. These negotiations went on for nearly three months. They were broadcast live on radio and television and ultimately served as a true political school for the nation. Ordinary people, particularly those living outside the capital, saw for the first time that there was nothing dangerous in criticising and condemning the community Party deified by the totalitarian regime. They saw that those responsible for the crisis could be brought to justice and that the Party could be urged to step down.
The successful development of the democratic process caused a deep crisis in the Bulgarian Communist Party. Within it emerged forces aware of the need for internal reform. That Party changed its name from Communist to Socialist and took some steps to democratise its structures. I should note, however, that the course of the democratisation in Bulgaria will continue to depend upon the complicated and contradictory processes currently under way in the Bulgarian Socialist Party. There can be no doubt that parliamentary democracy in the country will be strengthened if that Party manages to transfer, into a modern leftist Western style party.
In the round-table negotiations, the opposition forced the holding of elections for a Grand national Assembly, a constituent parliament called upon to adopt a democratic constitution and to pass legislation guaranteeing the success of the reforms in the political and economic spheres. 
Last June, the opposition carried 37 per cent of the vote at the first multi-party elections in Bulgaria in the last 50 years. Together with the Bulgarian Agrarian Party, a smaller opposition organisation, it now controls 40 per cent of the seats in Parliament.
Many believe that the distribution of seats in the National Assembly does not reflect the actual balance of the political forces in the country. The fact that the young people, the intellectuals and the people in the big cities, including the capital, voted for the opposition indicates that it is backed by the most active part of the population. A Provisional Municipal Councils Act bas bean passed recently aimed at dismantling the totalitarian structures at the level of municipalities and guaranteeing the participation of all political forces in local self-government. Thus, the forthcoming local government elections will be hold under equal conditions for all participants.
Currently a bill is being debated on the de-politicisation of the army, police, security agencies, the courts of law, the state prosecutor's offices and the Ministry for Foreign Affairs. Under the provisions of the bill, people employed by those institutions would not be allowed membership in political parties and would be prohibited from organising political activity in favour of any party. This law would be of extreme importance for the complete dismantling of the Communist totalitarian system since it would destroy its backbone, which is the merger of the Communist Party apparatus with that of the State. 
The Bulgarian Parliament is also expected to pass a privatisation act; a land law that would return to its owners the land forcibly taken from then during the Stalinist collectivisation drive; laws on property, banking and trade; and numerous other laws, mere limited in scope, that should provide the legal basis for our society's transition from a centralized State-run economy to a genuine market economy.
The first, and immediate, step on the road to economic reform will be the dismantling of the State monopoly in all spheres of economic life, without which privatization and agrarian reform would be quite impossible. The guarantees for the implementation of this far-reaching programmes are: first, the awakening of a nation that desires to live in the conditions of democracy and of a market economy that releases people's energy and individual initiative; and secondly, the will and energy of the democratic opposition in Parliament, which is fuelling the democratic process and is putting forward initiatives to prevent this process from being halted.
In this brief sketch of my country, I must again emphasise that Bulgaria now has a multiparty system; a democratically elected Parliament; an opposition that controls 40 per cent of parliamentary seats and has won the political initiative; free press, radio and television; and political pluralism in the spiritual sphere. In other words, we have an awakening civil society that is eagerly moving towards democracy.
This gives me sufficient grounds for concluding that Bulgaria is no longer a Communist or totalitarian State. But neither is it a fully democratic country, inasmuch as it still has not adopted a new Constitution and has not been able to base its economy on free-market principles. Bulgaria is currently in a state of transition from totalitarian rule to democracy - that peculiar transitional state that some refer to as post-totalitarian. The processes, however, are irreversible, and the building of a fully democratic State, with a democratic Constitution, democratic institutions and a market economy, is only a matter of time.
The deep democratic changes that have taken place in less than a year - changes that I mentioned earlier - could not fail to leave their imprint on Bulgaria's foreign policy, could not but lead to changes in its principles, aims and priorities.
We have categorically rejected the doctrine of limited sovereignty, known as the Brezhnev doctrine, since it infringes our national independence and violates the Bulgarian's national dignity and national pride. We have also discarded the so-called principle of socialist internationalism, which is nothing but an ill-concealed means of subjugating our foreign policy to that of other States. We have abandoned the principle by which the country's entire foreign policy was designed to serve the interests and ideology of a single party enjoying a monopoly of power.
In place of the principles that have been rejected, we have adopted new ones that meet the interests of a democratic State. Thus Bulgaria has restored the principle of full national independence and unrestricted sovereignty, which enables us to direct our own foreign policy. The interests of the State and the nation as a whole have taken the place of the principle of one-party domination. No party can now place its own interests above those of the nation.
The principle of realism and pragmatism has become an important one in our new foreign policy. Pragmatism, naturally, does not imply egotism with respect to other States, nor does it imply gaining advantage for one's own nation at the expense of others. On the contrary, we are well aware that political pragmatism is feasible only in strict compliance with established international norms, only if the interests of other countries and peoples, no matter how close or remote they must respected and protected.
That is why Bulgaria has so firmly supported the resolutions of the Security Council in connection with Iraq's aggression against Kuwait and is strictly observing the embargo imposed against the aggressor. Bulgaria is probably the European country hardest hit by the Gulf crisis. The blow is made even more painful, having occurred at a time when the country is undergoing far-reaching economic reforms. Production is drooping, and there is an acute shortage of goods, raw materials and energy. These factors are accelerating inflationary processes and increasing unemployment.
Regardless of the wants and hardships that the Bulgarian people are forced to bear, we shall continue to condemn the Iraqi aggression. We shall continue to demand the return of Kuwait's legitimate Government and shall continue strictly to observe the embargo. We are doing this in accordance with our own convictions, not because we are forced to. I believe that Bulgaria's reaction to the Persian Gulf crisis has demonstrated in practical terms ay country's return to the international community as a civilised member.
The unanimity with which the United Nations condemned the aggression against a small and defenceless nation is truly moving. It is indeed encouraging to see countries such as the United States, the Soviet Union, France, the United Kingdom, Germany, and others, joining together against the aggressor. In the conduct of the world Organisation with respect to this crisis we see the archetype of future global guarantees for the sovereignty and territorial integrity of all small States, as well as the return of the United Nations to its main objectives and its fundamental role.  
However, so long as all this is still in the future - while it has yet to become reality - my country is compelled to seek guarantees for its national independence, territorial integrity and sovereignty. This problem in assuming particular importance now, at a time when the old system of military alliances and imperial relations is disintegrating and a new system has not yet been built, at present the guarantees for Bulgaria's territorial integrity stem from the Warsaw Treaty and our bilateral agreement with the Soviet Union. But things are changing fast.
Given that all political realities are in a process of rapid change, our only reliable security for the future lies in faithful adherence to the principles of our foreign policy, whose new priorities ate, directly from those principles.
First among these priorities is the desire to maintain good - if possible, friendly - relations with our neighbours, relations based on mutual respect for each other's interests, recognition of the territorial integrity of all countries in the region, and the promotion of economic and cultural ties with each of those countries on the basis of mutual advantage.
I should like to emphasise in particular my country's readiness to contribute to the improvement of the situation in the Balkans. We are firmly committed to putting an end to the crisis in Bulgarian-Turkish relations. I am convinced that the time has come to terminate this last cold war in Europe. At the seats time, I should I like to underline that our willingness to reach mutual understanding with Turkey does not mean that we have any intention of abandoning the increasing closeness developing between us and other Balkan neighbours. In other words, let us Europeanise the Balkans, rather than Balkanising Europe.
A second priority in Bulgaria's foreign policy is its opening-up to the world by eliminating all economic and political barriers inherited from the old regime. Without this opening-up we should be unable to obtain the new and modern technologies and the investment that are seeded from the successful transition from a centrally planned economy to a market economy.
A priority for Bulgaria is membership of the united Europe of the future and the comprehensive development of our relations with the United States and all other industrialised nations. This means broad participation by my country in the global integration processes. In this respect we are intensifying our ties with all international organisations and are taking an ever-more-active part in their work. 
Initially, we are trying to be more active and flexible within the framework of the Helsinki process with a view to its institutionalisation as an international mechanism for consultation and co-operation.
A fourth priority is the reassessment of our country's performance at the United Nations, an organisation that we will continue to support. It is our view that the Organisation can further enhance its role in our world both in protecting the national interests of its Member States and in safeguarding world peace in general.
As a fifth priority, I should like to point out the adaptation of our national legislation and new Constitution to the requirements of the European Convention on Human Rights, the International Covenant on Civil and Political Rights and the Convention on the Rights of the Child, to mention only a few.
Bulgaria has already undertaken important steps to guarantee the rights and freedoms o£ all Bulgarian citizens regardless of their religious and ethnic affiliation, to bring our legislation into line with international standards in this sphere in the spirit of the Universal Declaration of Human Rights. Significant amendments have been made to the Foreign Travel Passports Act, the Law on Bulgarian Citizenship and the Law on Foreign Nationals Stay in the People's Republic of Bulgaria.
As of tomorrow, Germany will again be a united State. From this important rostrum and on behalf of the Bulgarian nation I extend our warmest and sincere congratulations to the German nation, with which we have maintained close ties throughout our history. I en convinced that a united, democratic and prospering Germany will promote stability and international co-operation in Europe and the world. 
Finally, I wish once again to reiterate that I believe the world should know about Bulgaria; my country has embarked irreversibly upon the road to modem democracy and a market-oriented economy. I express the hope of all Bulgarians that the new Bulgaria will earn its place in the community of nations united by the values of freedom, democracy and peace.
